Citation Nr: 1000876	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-02 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for gait ataxia.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 through May 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  This claim was previously remanded by 
the Board in February 2008 and February 2009.  

The veteran requested a hearing at the VA Central Office in 
connection with his claim.  The veteran did not report for 
his scheduled hearing in July 2006 and made no attempt to 
reschedule the hearing.  Thus, the Board finds the veteran's 
request for a hearing to be withdrawn.  38 C.F.R. § 20.704(d) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that the claim of service connection for gait 
ataxia, secondary to peripheral neuropathy, including as due 
to herbicide exposure must be remanded for a VA medical 
opinion to clarify whether the Veteran's current diagnosis 
was caused by his active military service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(discussing circumstances when a VA examination is required).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 79.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2008), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence, etiology, or severity of a 
disability.  See 38 C.F.R. § 3.159.

The Veteran submitted an opinion dated in December 2008 from 
his chiropractor, Michael Harpold.  Dr. Harpold stated that 
the Veteran "suffers from subacute peripheral neuropathy 
most likely secondary to Agent Orange exposure.  The 
predominant historical factor that separates him from other 
patients in his demographic is his exposure to Agent Orange 
during the Vietnam War."

The Veteran has not been afforded a current VA examination to 
specifically determine whether he has gait ataxia due to 
service.  Thus, the Board finds that such an examination is 
necessary under 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the 
Veteran and ask him to provide the 
names, addresses, and approximate dates 
of treatment for any health care 
providers, including VA, who may 
possess additional records pertinent to 
his claims for service connection for 
gait ataxia.  After obtaining any 
necessary authorization from the 
Veteran for the release of his private 
medical records, the AM/RO should 
obtain and associate with the file all 
records that are not currently on file.

If the AMC/RO is unsuccessful in 
obtaining any such records identified 
by the Veteran, it should inform the 
Veteran of this and request him to 
provide a copy of the outstanding 
medical records if possible.

2. After the above, the AMC/RO should 
schedule the Veteran for a VA 
examination by an appropriate health 
care provider to determine whether the 
Veteran has gait ataxia due to service, 
including as due to exposure to 
herbicides.  The following 
considerations will govern the 
examination:

The claims folder and a copy of this 
remand must be made available to the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge receipt and review of this 
material in any report generated as a 
result of this remand.  

The examiner must respond to the 
following inquiries:

a. After examination of the 
service treatment records and post 
service treatment records as found 
in the claims folder, and 
conducting any appropriate 
clinical testing and any 
appropriate interview with the 
Veteran:

(1)  Does the Veteran have 
gait ataxia that was incurred 
or aggravated by or during 
active military service, 
including exposure to 
herbicides in Vietnam?

(2)  If the Veteran has gait 
ataxia that was not incurred 
or aggravated by or during 
active military service, does 
he have acute or subacute 
peripheral neuropathy that 
was caused or aggravated by 
any incident or active 
military service, including 
exposure to herbicides in 
Vietnam?

(3)  If the Veteran has acute 
or subacute peripheral 
neuropathy that was caused or 
aggravated by any incident or 
active military service, 
including exposure to 
herbicides in Vietnam, is his 
gait ataxia secondary to the 
peripheral neuropathy?

b. The examination report must 
reflect review of pertinent 
material in the claims folders.  
All findings should be reported in 
detail.  A complete rationale for 
all opinions must be provided.

3. The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. § 3.655.  In the 
event that the Veteran does not report 
for either of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4. After all of the above has been 
completed, the AMC/RO should 
readjudicate the Veteran's claims for 
service connection for a prolapsed 
rectum and a spastic colon taking into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  If any of 
the benefits sought on appeal remains 
denied, the Veteran should be provided 
a Supplemental Statement of the Case, 
which should include all pertinent law 
and regulations.  The Veteran and his 
representative should then be given an 
appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).









 Department of Veterans Affairs


